Citation Nr: 9935819	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-35 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, the veteran's daughter, and a friend

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from June 1944 to January 
1946.  In February 1946, he was granted service connection 
for residuals of a shell fragment wound to the left shoulder.  
A 40 percent evaluation was assigned for deformity of the 
left shoulder and arm, with limitation of motion, and a 10 
percent evaluation was assigned for a scar of the left chest.  
An August 1947 rating decision reduced the evaluation for the 
scar to 0 percent, i.e., noncompensable.

In March 1977, the veteran claimed an increased rating for 
the left shoulder.  In a rating decision in May 1977, noting 
that 40 percent was the maximum evaluation under the rating 
schedule for that disability, the RO denied the claim.  In 
November 1985, the veteran again sought an increased rating.  
A March 1986 rating decision by the RO denied the claim, as 
did a July 1988 decision by the Board of Veterans' Appeals 
(Board).

A detailed statement received in September 1988 listed the 
veteran's current disabilities and relevant examinations, and 
sought an increased rating for the left shoulder disorder.  
The claim was denied by a February 1989 rating decision, and 
the veteran appealed.  In March 1990, he claimed a total 
disability rating based upon individual unemployability due 
to service-connected disability (TDIU).  That claim was 
denied by a January 1991 rating decision, and the veteran 
appealed.  The Board remanded the case in October 1992 for 
further development of the evidence.

A December 1993 Supplemental Statement of the Case added the 
issue of TDIU, on an extraschedular basis, to the two issues 
then in appellate status,.  A September 1994 Board decision 
denied an increased rating for the left shoulder disorder, 
denied TDIU on a schedular basis, and granted TDIU on an 
extraschedular basis.  An October rating decision implemented 
the Board decision and established
March 28, 1990, the date the TDIU claim was filed, as the 
effective date of the award.

The veteran died on December [redacted] 1994.  According to the 
death certificate, the immediate cause of death was an acute 
pulmonary embolism, but cerebrovascular accident was listed 
as another significant condition contributing to death but 
not resulting in the underlying cause.

In January 1995, the veteran's surviving spouse, the 
appellant herein, claimed dependency and indemnity 
compensation and accrued benefits, filing a VA Form 21-534, 
on which she checked box 10, indicating she was claiming that 
the veteran's death was due to service.  This appeal 
originated from a February 1995 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) that denied 
service connection for the cause of the veteran's death.

In a Notice of Disagreement filed later that month, the 
appellant asserted that the total rating granted the veteran 
by the September 1994 Board decision should have been 
retroactive to June 1994, the date of a grant of disability 
benefits by the Social Security Administration.  An August 
1995 rating decision denied dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318, and a 
concurrently-issued Statement of the Case identified the 
issue as "[a]ccrued benefits based on entitlement to a total 
evaluation due to individual unemployability from an 
effective date earlier than March 28, 1990."  A Supplemental 
Statement of the Case in February 1996 listed the issues as 
service connection for the cause of the veteran's death, 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318, and accrued benefits for TDIU from a date earlier 
than March 28, 1990.

In a July 1997 decision, the Board noted that a claim for 
accrued benefits is based upon a claim pending at the time of 
the veteran's death and is limited by statute to benefits 
that accrued during the two years preceding death.  In this 
case, since the veteran had been awarded TDIU from March 1990 
and died in December 1994, the accrued benefits claim was 
noted to be moot.  The claim for service connection for the 
cause of the veteran's death, actually a claim for dependency 
and indemnity compensation pursuant to 38 U.S.C.A. § 1310, 
was remanded for further development of the evidence.  The 
claim for dependency and indemnity compensation pursuant to 
38 U.S.C.A. § 1318 was denied.

The appellant appealed Board's July 8, 1997, decision to the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), as to 
the denial of section 1318 benefits.  By order issued in 
March 1999, the Court granted a Joint Motion for Remand filed 
by the appellant, through her above-named attorney, and the 
Secretary of Veterans Affairs, through his General Counsel; 
vacated the Board decision to the extent that it denied 
section 1318 benefits; and remanded that claim to the Board 
for further proceedings.


REMAND

Dependency and indemnity compensation may be awarded to the 
surviving spouse, children, and/or parents of a veteran, 
pursuant to 38 U.S.C.A. §§ 1310 or 1318, on four separate 
bases, each of which requires particular evidence.  First, 
the benefit is awarded if the veteran's death was caused by a 
service-connected disability or by a disorder that can be 
service connected.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
Second, the benefit is awarded if the veteran was 
continuously rated totally disabled by service-connected 
disability for the 10 years immediately preceding death.  38 
U.S.C.A. § 1318(b)(1); 38 C.F.R. § 3.22(a)(2)(i).  Third, the 
benefit is awarded if the veteran was rated totally disabled 
upon separation from service, was continuously so rated, and 
died more than five but less than ten years after separation 
from service.  38 U.S.C.A. § 1318(b)(2); 38 C.F.R. 
§ 3.22(a)(2)(ii).  Fourth, the benefit is awarded if the 
veteran would have been entitled to receive, but was not 
receiving, the total disability rating described in the 
second and third provisions set forth above.  38 U.S.C.A. § 
1318(b); see Green v. Brown, 10 Vet. App. 111, 115 (1997); 
Carpenter v. West, 11 Vet.App. 140 (1998); Wingo v. West, 11 
Vet.App. 307 (1998); and Hix v. West, 12 Vet.App. 138 (1999); 
38 C.F.R. § 3.22(a)(2).

Section 1310 is applicable when the evidence establishes that 
a service-connected disability, or a disorder that can be 
service connected, was either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A principal cause of 
death is one which, alone or jointly with another disorder, 
was the underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

In this case, the December 1994 death certificate listed 
acute pulmonary embolism as the principal cause of death and 
cerebrovascular accident as a contributory cause.  Noting 
that Dr. William A. Zeleznock, in an April 1995 letter, 
suggested that the veteran's service-connected left shoulder 
disability had contributed to his death, the July 1997 Board 
decision remanded the section 1310 claim for further 
development, including clarification by the doctor of his 
statement.

With regard to the section 1318 claim, the veteran was not 
continuously rated totally disabled during the ten years 
immediately preceding his death, so 38 U.S.C.A. § 1318(b)(1) 
and 38 C.F.R. § 3.22(a)(2)(i) do not apply.  That was the 
issue addressed, and the claim denied, by the July 1997 Board 
decision.  Further, the veteran was granted service 
connection for the left shoulder disorder upon separation 
from service in 1946, but it was not rated totally disabling, 
and he died more than ten years after separation from 
service, so 38 U.S.C.A. § 1318(b)(2) and 38 C.F.R. 
§ 3.22(a)(2)(ii) also, clearly, do not apply.  The appellant 
has not contended to the contrary.  Instead, the appellant 
contends that the veteran was hypothetically entitled to a 
total disability rating during the ten years immediately 
preceding his death.  That issue has not been addressed by 
either the RO or the Board, and it is that issue that the 
Court remanded.

TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person 
would be precluded from following a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  If a veteran is unemployable due solely 
to service-connected disabilities, but does not meet the 
schedular criteria of 38 C.F.R. § 4.16(a), the TDIU claim 
should be submitted to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  Finally, the service-connected disabilities must 
be so severe as to produce unemployability, in and of 
themselves, without regard to the age of the veteran or 
unemployability attributable thereto.  38 C.F.R. § 3.341.  
That is, TDIU may not be assigned if unemployability is a 
product of advanced age rather than a result of functional 
impairment due solely to service-connected disabilities.  
38 C.F.R. § 4.19.

Here, the veteran did not meet the schedular criteria of 
38 C.F.R. § 4.16(a), but the September 1994 Board decision 
granted TDIU on an extraschedular basis.  The date of receipt 
of his claim for TDIU, March 28, 1990, was established as the 
effective date of the award.  38 C.F.R. § 3.400.  The 
question that remains is whether the veteran would have been 
entitled to a rating of TDIU as of December [redacted] 1984, ten 
years prior to the date of his death.  With regard to that 
question, the Board notes that evidence was developed in 
connection with a November 1985 increased rating claim that 
resulted in a July 1988 Board decision.  That evidence is 
relevant to the veteran's condition on the above date.

However, it appears that the issue of entitlement to service 
connection for the cause of the veteran's death is still 
pending at the RO, following the Board's remand of that issue 
in the July 1997 decision.  When two issues are so related 
that a decision on one would have such a significant impact 
on the other as to render meaningless (i.e., a waste of time 
and resources) a review of the evidence on the other issue, 
the two issues are said to be inextricably intertwined.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see 
Henderson v. West, 12 Vet.App. 11, 20 (1998).  Of course, the 
appellant may not receive two awards of dependency and 
indemnity compensation, one pursuant to 38 U.S.C.A. § 1310 
and another pursuant to 38 U.S.C.A. § 1318.  If the RO were 
to determine that the cause of the veteran's death was 
service connected, the issue of benefits under section 1318 
would become moot.  Thus, the appellant's section 1318 claim 
is inextricably intertwined with her section 1310 claim and, 
in view of the July 1997 remand of the section 1310 claim to 
the RO by the Board, the section 1318 claim must also now be 
remanded.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should complete action in compliance 
with the directions in the July 1997 Board remand, 
and make a determination as to whether service 
connection may be granted for the cause of the 
veteran's death.

2.  If the RO determines that service connection 
for the cause of the veteran's death may not be 
granted, the RO should then adjudicate the issue 
of whether the veteran was hypothetically entitled 
to a rating of TDIU as of December [redacted] 1984.

3.  After the foregoing actions have been taken, 
the RO should review the file to ensure that all 
required development to has been properly 
completed.  If dependency and indemnity 
compensation is not granted, on one basis or the 
other, the appellant and her representative (in 
this case, her attorney) should be furnished with 
a Supplemental Statement of the Case and afforded 
a reasonable opportunity to respond thereto.


Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
appellant need take no further action until she is informed, 
but she may furnish additional evidence and argument while 
the case is in remand status.  Kutscherousky v. West, 12 
Vet.App. 369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); 
Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the Court must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the VBA Adjudication 
Procedure Manual, M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision by the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


